Title: Notes for Debate on Commercial Regulations by Congress, [ante 31 October] 1786
From: Madison, James
To: 


[ante 31 October 1786]
⟨J. M. In Virga. Legislature previous to Convention of 1787⟩
Genl. [Regns. neces]sary, whether the object be to

1. Counteract fore[ign?] [p]lans
2. encourage Ships & seamen
3.  manufactures
4. Revenue
5. frugality—[articles of luxury most easily run from State to State]
6. Embargo’s in war—Case of Delaware in late war—



necessary to prevent contention amg States

1. Case of French provinces, Neckar says 23,000 patrols employd. agst. internal contraband
2. Case of Massts. & Cont.
3. Case of N. Y. & N. J.
4. Pa. & Delaware
5. Va. & Maryd. late regulation
6. Irish propositions

Necessary to—Justice & true Policy

1. Cont. & N. Hamps:
2. N. J.
3. N. C.
4. Western Country.
Necessary—as a system convenient & intelligible to foreigners trading to U. S.
Necessary as within reason of federal constitution, the regulation of trade being as imprable by States as—peace, war, Ambrs.—&c.
Treaties of Commerce ineffectual without it
Safe with regd. to the liberties of the States.

1. Congs. may be trusted with trade as well as war &c.
2. power of Treaties involve the danger if any—
3. Controul of States over Congs.

4. example of Amphyctionic league. Achean do. Switzerld. Holland, Germany—
5. peculiar situation of U. S. increase the repellent power of the States
Essential to preserve fedl. Constitution

1. declension of fedl. Govt.
2. inadequacy to end, must lead States to substitute, some other policy. no institution remaining long when it ceases to be useful, &c.
3. policy of G. B. to weaken Union
Consequences of dissolution of Confederacy. 1. appeal to Sword in every petty squabble—2. Standing armies beginning with weak & jealous States. 3. perpetual taxes—4 sport of foreign politics—5. blast glory of Revolution.

